Order entered October 15, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00982-CV

                                JOHN H. GEORGE, Appellant

                                                V.

                         MARIA GUADALUPE GEORGE, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-11713

                                            ORDER
       Before the Court is appellant’s October 11, 2019 motion for extension of time to file his

amended brief. We GRANT the motion and ORDER appellant’s amended opening brief be

filed no later than October 28, 2019.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE